Citation Nr: 1514691	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right ear hearing loss.

2.  Entitlement to an increased rating for residuals of thoracic spine fracture, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for left chondromalacia patella, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to April 1994 and from May 1998 to August 1999.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Louisville, Kentucky.

The Veteran was afforded videoconference hearing in November 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  At that time testimony was taken on the issues certified to the Board and listed on the title page.  Subsequent to that hearing, two separate VA Form 9s were received in March 2015.  Both requested that Travel Board hearings be conducted at the RO.  One appears to perfect an appeal concerning and increased rating for a psychiatric disorder.  An earlier one appears to raise multiple issues for review (said to have been considered in a supplemental statement of the case).  In both instances, the Veteran's Agent requested time to provide additional evidence to the record.  Thus, the discussion herein is limited to the issues on the title page and continued appropriate development of the other issues should be undertaken.

At the hearing before the undersigned, it was requested that the record be held open for 60 days for submission of additional evidence.  Subsequently, a request for an additional 60 days was received in early January 2015.  Those 60 day periods have elapsed without the submission of any additional pertinent evidence.  In view of the action taken below, the Veteran and his Agent will have the opportunity to submit additional evidence.  Thus, there is no prejudice to the Veteran by proceeding with the action taken below.

Following review of the record, the issues 2-4 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 04, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to an increased rating for right ear hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal of entitlement to an increased rating for right ear hearing loss have been met. 38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant. Id.  In this case, during a pre-hearing conference on November 4, 2014, the appellant and his representative withdrew the issue of entitlement to an increased rating for right ear hearing loss from appellate consideration.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an increased rating for right ear hearing loss and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for right ear hearing loss is dismissed.


REMAND

The appellant asserts and presented testimony to the effect that the symptoms associated with his service-connected thoracic spine and left knee have increased in severity and are more disabling than reflected by the currently assigned disability evaluations.  He has also indicated that the most recent examinations did not reveal accurate findings of his degree of impairment.  He contends that he is unable to secure and maintain gainful employment as a result thereof for which a total rating based on unemployability due to service-connected disability is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination to evaluate the orthopedic status of the service-connected left knee and thoracic spine disorders.  The claims folder and Virtual VA/VBMS must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings must be reported.  The examiner should provide ranges of motion for the service-connected disabilities, and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination due to symptoms associated with such.  The examiner must also provide an opinion on the functional effects of the service-connected left knee and thoracic disorders on the appellant's ability to work.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.  (Readjudication of the total rating issue may be complicated by the appeal concerning the increased rating for the psychiatric disorder.  That may require deferral of that issue.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


